Citation Nr: 9903955	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for plantar calcaneal spur 
of the left foot with postoperative plantar fascial release, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1994 rating 
decision by the Roanoke, Virginia RO.  In February 1995, the 
rating for the veteran's left foot disability was increased 
from 0 percent to 10 percent and the appeal was continued.  
This case was before the Board in April 1997 when it was 
remanded for additional development.


REMAND

The veteran contends that his service-connected left foot 
disability is more disabling than currently evaluated. 

This case was before the Board in April 1997 when it was 
remanded for additional development, including a special VA 
podiatric examination.  The Board also instructed the RO to 
request the names and addresses of all health care providers 
where the veteran received treatment for his left foot 
disability.  

The evidence of record indicates that the RO scheduled the 
veteran to undergo the VA examination referenced in the 
Board's remand at the Washington, DC VA Medical Center (VAMC) 
in September 1998, but the veteran failed to report for the 
examination.  The request had apparently been sent to his 
latest known address of record and had not been returned as 
undeliverable by the United States Postal Service.  In a 
Supplemental Statement of the Case mailed in October 1998, 
the RO notified the veteran of its reasons for continuing its 
evaluation of the veteran's service-connected left foot 
disability and informed the veteran of his failure to report 
for the scheduled VA examination.  However, the veteran has 
not offered any explanation for his failure to report for the 
VA examination, nor has he expressed a willingness to report 
for an examination.  In addition, the veteran has failed to 
respond to VA's May 1997 request for additional medical 
evidence.

Pursuant to 38 C.F.R. § 3.655 (1998), when entitlement to an 
increased rating cannot be established without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination scheduled in 
conjunction with his claim for an increased rating, the claim 
shall be denied.

In the present case, it does not appear that the RO has 
considered the veteran's claim in light of 38 C.F.R. § 3.655.  
Prior to the Board making a decision on the issue of 
entitlement to an increased rating for plantar calcaneal spur 
of the left foot with postoperative plantar fascial release, 
the RO must review the claim in light of 38 C.F.R. § 3.655.

Accordingly, the case is hereby REMANDED back to the RO for 
the following action:  

The RO should make a determination for 
the record as to whether the veteran's 
claim for an increased rating for plantar 
calcaneal spur of the left foot with 
postoperative plantar fascial release 
should be denied under the provisions of 
38 C.F.R. § 3.655.  If that decision is 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given the appropriate time to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


